Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 1 of 33




   DISTRICT COURT, DENVER COUNTY,
   STATE OF COLORADO
   1437 Bannock Street                                 DATE FILED: February 15, 2021 4:24 PM
                                                       FILING ID: 9EE19CAFFA70E
   Denver, CO 80202                                    CASE NUMBER: 2021CV30562
   Phone: (303) 606-2300

   Plaintiff:
   JAYMEE BARRINGTON,
   v.

   Defendant:
   UNITED AIRLINES, INC.
                                                                COURT USE ONLY 

                                                               Case Number:
   John R. Olsen, Reg. No. 9475
   357 S. McCaslin Blvd.
                                                               Division:
   Louisville, CO 80027
   (303 828-5220
   email: olsenbrown@comcast.net
   Attorney for Plaintiff Jaymee Barrington


                               COMPLAINT AND JURY DEMAND



        PLAINTIFF JAYMEE BARRINGTON, by her attorney, John R. Olsen,

  states for her Complaint and Jury Demand as follows:



                                    JURISDICTION

        1. The Colorado Constitution, Art. VI, § 9, empowers the District Court as a

  trial court of record with general jurisdiction and original jurisdiction over all civil




                                                 1
                                                                                  Exhibit A
                                                                         Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 2 of 33




  cases except as limited by statute. Plaintiff’s damages exceed any jurisdictional

  requirement for this court.



                                        VENUE

        2. Venue is proper in Denver County, Colorado, pursuant to C.R.C.P.

  98(c) because one or more of the defendant’s acts complained of -- or all of them

  -- occurred therein.

                                  NATURE OF CLAIMS

        3. Plaintiff invokes the jurisdiction of the court pursuant to Title VII of the

  Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and C.R.S. § 24-34-301 et seq.,

  to remedy illegal gender discrimination and retaliation by the defendant’s blanket,

  undifferentiated and general order and policy that employees are forbidden to

  discuss such matters and/or the underlying facts, or adverse treatment, circumstances

  and/or investigations with anyone else both while workers are employed there, and

  after they no longer work at the corporation. Thus, victims, including plaintiff, were

  and are denied their right to gather witnesses and evidence to support their claims or

  defend against company accusations. Plaintiff seeks a declaratory judgment and

  permanent injunctive relief to that effect (and effective in the State of Colorado and

  throughout the United States) as to said violation of the law, as well as all statutory

  relief as to all statutes described in this Complaint (including as described below).



                                                2
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 3 of 33




  Said misconduct constitutes an illegal mechanism of discrimination and retaliation.

        4. Plaintiff seeks a declaration and permanent injunction, effective in

  Colorado and throughout the United States, forbidding and striking defendant’s

  blanket, undifferentiated and general order and policy that employees are forbidden

  to discuss any and all such matters and/or the underlying facts, or adverse treatment,

  circumstances and/or investigations with anyone else both while workers are

  employed there, and after. This includes as to victims, including plaintiff, being

  denied their right to gather witnesses and evidence to support their claims of

  discrimination/retaliation or adverse treatment, or defend against company

  accusations.

        5. Plaintiff invokes the jurisdiction of the court pursuant to the Railway Labor Act,

  45 U.S.C. § 151 seeking a declaration and permanent injunctive relief that the following

  is illegal and a violation of requirements relating to working conditions, and

  enjoining such misconduct by the company: The defendant’s blanket,

  undifferentiated and general order and policy that employees were and are

  forbidden to discuss matters under investigation or that have been investigated

  (including as relate to discrimination, retaliation or adverse treatment), and/or the

  underlying facts, circumstances and/or investigations with others both while

  workers are employed there, and after they no longer work at the corporation.

  Plaintiff seeks a declaratory judgment and permanent injunctive relief to that effect,



                                                 3
                                                                                  Exhibit A
                                                                         Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 4 of 33




  and throughout the United States as well as damages and remedies provided by the

  statute.

         6. Plaintiff seeks an Order of the Court that the defendant’s written and oral

  orders and policy of silencing victims of mistreatment including but not limited to

  discrimination, retaliation, adverse treatment and actions against them by the

  defendant -- by generally ordering that they not discuss the matter and/or its facts

  and circumstances with others (both while workers are employed there, and after

  they no longer work there) -- violates C.R.S. § 24-34-402.5. Plaintiff seeks a

  declaratory judgment and permanent injunctive relief to that effect in the State of

  Colorado, as well as damages and remedies provided by the statute.

         7. Plaintiff invokes the jurisdiction of the court for a determination that the

  defendant’s written and oral policy of silencing victims of mistreatment including

  but not limited to as relates to discrimination, retaliation and/or adverse treatment --

  by blanket ordering that they not discuss such investigations underway or

  completed, and/or their related facts and circumstances with others (both while

  workers and witnesses are employed there, and after they no longer work there) is a

  violation of public policy throughout the State of Colorado and the United States.

         8. Plaintiff also seeks a determination that the defendant uses other

  techniques and methods of illegal discrimination and retaliation, including unfairly

  delaying internal investigations and appeals that are promised to the employees so


                                                4
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 5 of 33




  that they “die on th vine,” and declining to provide witness names to victims

  bringing complaints.

        9. Plaintiff seeks all available relief, including award of attorneys’ fees and

  costs, for the defendant’s violation of Title VII of the Civil Rights Act of 1964, 42

  U.S.C. § 2000e et seq; the Railway Labor Act, 45 U.S.C. § 151; and C.R.S. § 24-34-

  301 et seq. as described above, and for breach of the policies of the State of

  Colorado and the United States as described herein.

                                        PARTIES

        10. Plaintiff is a resident of Arapahoe County, State of Colorado.

        11. Defendant United Airlines, Inc. [“the defendant” or “defendant

  corporation”] is a corporation qualified to do and doing business in the State of

  Colorado, with offices at 8900 Pena Blvd., Denver, Colorado 80249. The defendant has

  continuously employed more than 500 employees and been engaged in interstate

  commerce. The defendant is engaged in airline carrier services.

        12. The defendant is otherwise an employer within the meaning of federal and

  Colorado law cited above and below, and also is a common carrier by air.

                            ADMINISTRATIVE PROCEDURES

        13. Plaintiff properly filed her charge of discrimination/retaliation with the U.S.

  Equal Employment Opportunity Commission [EEOC] and the Colorado Civil Rights

  Division [CCRD].

        14. Notice of Right to Sue was issued by the EEOC on January 5, 2021.


                                                  5
                                                                                   Exhibit A
                                                                          Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 6 of 33




         15. This Complaint and Jury Demand are filed within 90 days thereof.


                                        ALLEGATIONS

         16. The above paragraphs of this Complaint are adopted as part of the Allegations

  and Claims herein:



         A. Historic Background

         17. Plaintiff, a female and member of management at the defendant, has opposed

  employee mistreatment, discrimination and retaliation at the defendant for many years and

  previously won a federal jury verdict in Denver against the defendant for illegal retaliation

  in violation of statutory law (which wrongdoing she believes continues to the present, as

  will be discussed infra).

         18. Plaintiff was first employed by the defendant on or about October 19, 1987.

  Her job title was Customer Service Representative.

         19. She was promoted to management and the job of “Supervisor -- Airport

  Operations” in Ramp Service or “Below the Wing Operations.”

         20. Plaintiff always performed her job well.

         21. Throughout her more than thirty years of service and throughout this fact

  pattern, plaintiff’s job performance has been rated as meeting all expectations, or better.

         22. However, plaintiff observed over the same span of time that the defendant

  discriminates and retaliates against women and, worse, devises methods of suppressing the

  complaints of females in order to stifle their claims.



                                                   6
                                                                                    Exhibit A
                                                                           Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 7 of 33




         23. The defendant has a policy of requiring supervisors and managers to report

  discrimination when they observe it, but said policy has been ignored or sidestepped for

  literally decades.

         24. Working for the defendant had been historically and illegally considered to be a

  man’s role, and the defendant has been woefully slow to change. Instead, certain managers

  have continued to suppress, discriminate and retaliate against women.

         25. Plaintiff believed it important not to cower but, instead, to complain when she

  observed discrimination. Plaintiff believed that females were treated as “second-class

  citizens,” as compared to males at the defendant corporation.

         26. Plaintiff observed that performance evaluations for females were not being

  completed in a timely fashion, as they were for males. Then, on or about May 20, 2012,

  plaintiff complained to the defendant’s headquarters Human Resources Office in Chicago

  about the occurrence of harassment of a co-worker and hostile work environment.

         27. Plaintiff reported that the matter of co-worker harassment and hostile work

  environment set forth above had not been handled properly by defendant’s management in

  Denver, which should have looked into and remedied the problem.

         28. Plaintiff believed that had she been a male, the defendant would have responded

  to her complaint in a meaningful fashion -- but it did not.

         29. Moreover, plaintiff believed that performance evaluations for women were

  unfairly downgraded because of their gender.

         30. Plaintiff feared retaliation for her complaints.

         31. During the first week of July 2012, she was questioned by management


                                                   7
                                                                                   Exhibit A
                                                                          Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 8 of 33




  regarding her prior complaint to the defendant’s headquarters Human Resources Office in

  Chicago regarding the occurrence of harassment of a co-worker and hostile work

  environment, as set forth above.

         32. As a result, plaintiff was told by management in Denver that she “should

  reconsider” her position as supervisor (i.e. in management) since she “was unable to

  conform to” United’s way of managing.

         33. Plaintiff considered said statements to be threats to terminate her, remove her

  from management, or otherwise retaliate against her, even though she had followed

  company policies and procedures in every respect.

         34. Getting barely a second glance from company management, on or about

  September 4, 2012, plaintiff complained to the EEOC regarding the sex discrimination and

  retaliation she observed and suffered at the defendant. More specifically, she expressed the

  belief that she was being retaliated against and being treated differently because of her sex,

  stemming from her prior complaints. She labeled her discrimination charge

  “Gender/Retaliation for contacting HR.”

         35. Plaintiff did not cower. On or about October 1 or 2, 2012, plaintiff sent an

  email to a high level manager, Kenneth Brown, Director of Ramp and Cargo Operations in

  Denver. In it she complained that an upgrade position that she sought -- “upgrade Area

  Manager” -- “is offered solely to men.” She complained that the “upgrades” “are all men.”

  [bold type in the original].

         36. This communication and others described above constituted complaints of sex

  discrimination and were protected -- protected from retaliation -- under federal and


                                                   8
                                                                                    Exhibit A
                                                                           Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 9 of 33




  Colorado law.

           37. On or about December 16, 2012, plaintiff wrote to Brown complaining about

  retaliation against her (including that her personnel file had been tampered with and the bid

  process altered to prevent her from getting a promotion).

           38. On or about February 28, 2013, Brown refused to promote plaintiff to an

  upgrade Area Manager position. He did so on other occasions as well.

           39. On or about February 28, 2013, Brown also issued plaintiff a failing

  performance evaluation (on her 2012 Year-End Rating), which performance evaluation was

  false.

           40. Brown gave plaintiff the lowest possible score in every performance category.

           41. This was a false appraisal and in stark contrast to certain of plaintiff’s prior

  performance scores, which showed she met or exceeded the defendant’s expectations at all

  times. Brown’s evaluation was ludicrously false and a classic example of retaliation

  against her.

           42. On or about April 2, 2013, plaintiff was told by Tonya Patterson, a high-level

  HR manager, in a meeting with Patterson and Brown, that, “you know people get fired for

  writing letters.” Plaintiff believed this was a threat to silence her complaints of illegal and

  wrongful misconduct within the corporation.

           43. On or about May 14, 2013, plaintiff filed an amended charge of discrimination

  and retaliation with the EEOC and the CCRD. She re-stated her prior claims of

  discrimination and retaliation and noted that the defendant committed sex discrimination

  by disciplining and terminating female employees who complained about discrimination


                                                     9
                                                                                       Exhibit A
                                                                              Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 10 of 33




   “while turning a blind eye toward male employees who have committed serious violations

   of company policy, and even promoting and/or rehiring said male employees.”

            44. On or about June 6, 2014, the CCRD issued a ten-page “Determination” that the

   defendant had, in the above-described mistreatment of plaintiff, violated C.R.S. § 24-34-

   301 et seq., as amended, which is Colorado’s state law forbidding sex discrimination and

   retaliation.

            45. On or about September 30, 2014, the EEOC issued a “Letter of Determination”

   in which it determined that “there is reasonable cause to believe that there is a violation of

   Title VII in that on or about February 28, 2013, [United Air Lines] refused to promote

   [Jaymee Barrington] to an Upgrade Area Manager position and issued her a failing

   performance review because of her sex (female) and in retaliation for engaging in a

   protected activity.”

            46. Plaintiff believes that as a result of her citing wrongdoing at the defendant,

   including discrimination and retaliation, her status had now become one of a persona non

   grata at the company. Note: It has remained so ever since, as will be discussed

   infra.

            47. In 2015, plaintiff brought a federal lawsuit in Denver against the

   defendant based in part on the above-described discriminatory and retaliatory actions

   against her [Case No.15-CV-00590]. The initial trial was held on June 20-24, 2016,

   and the jury rendered a verdict for United Airlines. Plaintiff then appealed the

   adverse judgment to the United States Court of Appeals for the Tenth Circuit [Case


                                                    10
                                                                                       Exhibit A
                                                                              Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 11 of 33




   No. 16-1292] -- and she prevailed. The case was remanded for a second trial.

         48. In a second jury trial, on December 11-15, 2017, a jury of ten found in

   plaintiff’s favor on her claim of retaliation. On top of the verdict finding illegal

   retaliation, she won more than $100,000 in attorney’s fees.

         49. Even more far-reaching, plaintiff’s victory at trial established a legal

   principle critical to those victims seeking to prove discrimination/retaliation in the

   face of the employer’s bogus explanations for its mistreatment of victims. The

   United States Court of Appeals for the Tenth Circuit found that the trial court had

   fatally erred when it declined to give the jury a pretext instruction.

         50. Said pretext jury instruction would have allowed the jury to find that if an

   employer presented a false reason for its discrimination and/or retaliation against the

   employee, then the jury could take that evasion as evidence of illegal

   discrimination/retaliation, and find for the victim.

         51. The United States Court of Appeals for the Tenth Circuit ruled that failure

   to give the jury a pretext instruction was reversible error.

         52. Said decision “changed the landscape” at United Airlines, which

   thereafter could not rely upon its ex post facto dirt-digging and its alleged (but false)

   rationale for negative actions against an employee who complained about

   discrimination/retaliation.

         53. The jury in plaintiff’s trial implicitly found that the company’s alleged


                                                11
                                                                                 Exhibit A
                                                                        Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 12 of 33




   justification for actions against plaintiff was false -- and said falsehood constituted

   evidence of illegal retaliation under federal statutory law.

         54. Said far-reaching legal precedent further cemented plaintiff’s position as a

   persona non grata at the defendant.

         55. Said far-reaching legal precedent further guaranteed that plaintiff would

   remained mired in her position, with no chance of promotion, for the remainder of

   her career at the defendant.

         B. Recent Events.

         56. For reasons of sex discrimination and retaliation, the defendant took more

   recent actions against plaintiff:

         57. In October 2018, plaintiff applied for the position of Senior Manager --

   Airport Operations Customer Service. She met the requirements for the position.

         58. Plaintiff was denied the promotion upon the company’s false assertion

   that other candidates had more competitive experience. The real reason was that

   plaintiff was a persona non grata at the corporation because of her prior complaints

   of discrimination and retaliation, who would never again be fairly considered for

   promotion. This constituted illegal discrimination/retaliation.

         59. While plaintiff was denied the promotion in 2018, the corporation did not

   respond to the EEOC until March 20, 2020, about a year later. This is how the

   company buries complaints of discrimination/retaliation, causing them to “die on the


                                                12
                                                                                 Exhibit A
                                                                        Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 13 of 33




   vine.”

            60. In May 2018, plaintiff applied for an Area Manager position. She was

   qualified for the position but the job went to another because, according to the

   company, four others had been rated in their performance higher than plaintiff. The

   four others were all males. Plaintiff’s performance ratings had regularly been falsely

   skewed lower, because she was a persona non grata for reasons of discrimination

   and retaliation, as discussed supra. Again, the company did not respond to the

   EEOC for about one year.

            61. The corporation does not conduct fair investigations of complaints of

   discrimination. Instead, it ignores, pooh-poohs or buries them.

            62. In August 2018, plaintiff applied for the job of Senior Supervisor --

   Airport Operations Customer Service. She was denied the job upon the assertion

   that the job was only open to employees already in the Customer Service

   Department. Plaintiff had worked in Customer Service at United Airlines for more

   than 23 years.

            63. The defendant’s management wondered suspiciously how plaintiff had

   even learned of the opening. Apparently she was not supposed to know about it.

            64. Plaintiff was not fairly considered for the job of Senior Supervisor

   because she was a persona non grata for reasons of discrimination and retaliation, as

   discussed supra. Again, the company did not respond to the EEOC for about one


                                                 13
                                                                                 Exhibit A
                                                                        Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 14 of 33




   year.

           65. In its response to the EEOC, the corporation did not discuss plaintiff’s

   comparative superior qualifications for the Senior Supervisor job. Instead, it

   declared that she was not going to get the job because it was an “internal posting.”

   This was an illogical rationale and demonstrated a method the company used to

   discriminate/retaliate against employees who complained about

   discrimination/retaliation.

           66. In October and November 2018, plaintiff was denied fair consideration

   for any one of three job openings as Senior Supervisor -- Airport Operations Ramp

   Service (where she had already been working as a Supervisor for many years). The

   company claimed during interviews she scored lower than others, all men. This was

   a false rationale that ignored the prior performance of plaintiff for years and

   demonstrated a bogus method -- cherry-picking isolated alleged reasoning -- that the

   company used to retaliate against employees who complained about

   discrimination/retaliation. Again, the company did not respond to the EEOC for

   about a year.

           67. In sum, and for reasons of discrimination and retaliation, plaintiff was

   denied fair consideration for promotions to Senior Supervisor -- Airport Operations

   Customer Service; Senior Supervisor -- Airport Operations Ramp Services; Senior

   Supervisor -- Airport Operations; Area Manager -- Hub Operations; and for


                                                14
                                                                                 Exhibit A
                                                                        Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 15 of 33




   promotions given to employees who had not complained about discrimination:

   Leelan Mehuela, Doug McCuen, Gino Reveles, Mimi Tiedemann, John Arkin,

   Darrel Morrison, Jacob Chong, and Michael Turcotte.

         68. Company rationales, if any, for the above actions against plaintiff were

   pretextual in that the true reasons for failure to fairly consider her were that she was

   considered to be a persona non rata within the company, as discussed in this

   Complaint.

         69. All through the above-described circumstances, plaintiff had been rated as

   a valued employee who achieved expectations -- for five years in a row. Her

   qualifications were ignored because this is a mechanism by which the corporation

   ends advancement of employees who have dared to complain about

   discrimination/retaliation.

         70. United Airlines falsely claims that the process for promotions is open and

   competitive. This is false. Instead, the company secretly grooms managers for

   promotion and raises, pre-selects them and then pretends there is an open process,

   when there is not.

         71. This process is done in secret and freezes out those supervisors who have

   complained about discrimination/retaliation, including plaintiff. This is how she has

   been retaliated against and designated as a persona non grata. As a result, she will

   be held in check for the remainder of her career. Moreover, all victims will be


                                                15
                                                                                 Exhibit A
                                                                        Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 16 of 33




   scared off and will remain silent in exposing the truth.

         C. Further adverse action.

         72. On or about December 1, 2018, plaintiff was given a “Documented

   Verbal Warning” for allegedly speaking disrespectfully during a briefing. In

   addition, she was accused of being nonresponsive when asked about the accusation.

   Both charges were false. She had never done such a thing in working more than

   thirty years at the defendant.

         73. In late 2019, plaintiff complained about retaliation and harassment as

   related to the false “Documented Verbal Warning” and surrounding facts.

         74. The company announced that it would conduct an investigation, and,

   ultimately, on or about April 2, 2020, the company announced that the investigation

   had been completed, and United Airlines cleared itself because the “Documented

   Verbal Warning” was allegedly justified.

         75. In so doing, the corporation ignored or discounted plaintiff’s side of the

   story, as plaintiff had done her job in the same mode of communication as hundreds,

   if not thousands of male employees (and yet the males had not been disciplined for

   such alleged conduct).

         76. On information and belief, it is rare, if not unheard of, for the

   corporation to find in favor of an employee in such a discrimination/retaliation

   investigation.


                                               16
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 17 of 33




         77. On information and belief, it is rare, if not unheard of, for an

   employee to prevail in any internal appeal in Denver.

         78. Bogus investigations and abuse of the appeal process are mechanisms

   used by the corporation to bury complainants and their complaints of

   discrimination/retaliation.

         79. The rationale of the defendant corporation for the above actions

   against plaintiff cited in this Complaint were pretexts for discrimination and

   retaliation and constituted evidence thereof.

         D. Illegal Orders to Not Speak With Anyone Else.

         80. United Airlines, Inc. maintains a formal policy that requires

   employees who have complained about discrimination/retaliation or other

   adverse treatment to remain silent as to said complaints and underlying facts in

   perpetuity -- even after all investigations are completed and the employees no

   longer work at the airline.

         81. Said policy is described in United Airlines’ policy manual, called the

   “Working Together Guidelines.”

         82. United Airlines required employees to sign a confidentiality

   agreement that concluded as follows: “If I fail to maintain the confidentiality set

   forth above, I can be subject to discipline.”

         83. In the case of Wolff v. United Airlines, Case No. 20-1119 (10th Cir.


                                                   17
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 18 of 33




   2020), the corporation instructed Eric Wolff that he was forbidden to speak with

   anyone else about his claims and defenses. He had been fired. The version of the

   United Airlines “Working Together Guidelines” submitted by the defense in said

   litigation stated, in part, that, “All employees are asked to keep all information

   relating to the investigation confidential, both while the investigation is on-going

   and after it has concluded.”

         84. In the latest version of the “Working Together Guidelines,” dated

   August 2019, United Airlines published a similar confidentiality order as to all

   employees, which order is entitled, “Confidential Investigation and corrective

   action.” The policy states, in part, that, “When you’re part of a confidential

   investigation, we need you to keep the information and discussions about the

   investigation to yourself -- both while the investigation is underway and after it’s

   completed.”

         85. Said policy has been announced, published and implemented by

   United Airlines for many years. A prior version, published in the May 2016

   version of the “Working Together Guidelines,” states, in part, that, “All

   employees are asked to keep all information relating to the investigation

   confidential, both while the investigation is on-going and after it has concluded.”

         86. The defendant has not established nor stated a particular need for such

   an order in any specific case or specific fact pattern nor as relates to any


                                                18
                                                                                 Exhibit A
                                                                        Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 19 of 33




   employee’s complaint. The defendant has proffered no reason for issuing such

   an order and policy. Thus, again, it is undifferentiated.

         87. It is a blanket undifferentiated corporate order in all investigations.

   The company has never stated otherwise nor said any specific investigation can

   be talked about with others, even if the employee is gathering evidence of

   discrimination, retaliation or adverse treatment.

         88. Thus, employees, including plaintiff, have had their hands tied and

   cannot gather witnesses and supporting evidence to expose discrimination and

   retaliation at the company as well as other adverse treatment -- or to prove their

   own cases and/or defend against the company’s dirt-digging and errant, false and

   pretextual accusations.

         89. The ability of a victim, including plaintiff, to speak with others about

   the existence of discrimination/retaliation and other adverse treatment within a

   company (or even with persons outside the company) is “protected opposition”

   to discrimination and retaliation as set forth in the federal and state statutes

   described in this Complaint. Such “protected opposition” may not be forbidden,

   as a matter of law.

         90. The corporation’s policies and commands described in this Complaint

   are applicable, according to the defendant, not just to current employees, but to

   those who no longer work at the company, such as those who have been fired or


                                                19
                                                                                  Exhibit A
                                                                         Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 20 of 33




   been forced to resign, or who have resigned during or following false and

   pretextual investigations.

         91. Such a policy and such directives constitute mechanisms of

   discrimination and retaliation forbidden by federal and Colorado law, including

   Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and C.R.S. §

   24-34-301 et seq.

         92. Such state and national prohibitions are well expressed or implied in

   specific, non-generalized statutes and common understanding, as set forth in this

   Complaint. Plaintiff asks this court to strike and enjoin said policies and

   directives in the State of Colorado and the United States, and award damages.

         E. Two other mechanisms of illegal discrimination/retaliation.

         93. The above-described method of stifling investigation of the truth

   (silencing employees from discussing discrimination/retaliation and adverse

   treatment, including to gather witnesses and evidence) is coupled with a second

   method used by United Airlines to get away with illegal

   discrimination/retaliation, namely to stall investigations for as long as possible.

   By the time of alleged completion thereof, which can take months and even more

   than a year, all evidence is dissipated or deleted by loss of memory and records,

   and witnesses are too frightened to come forward and speak truthfully -- plus

   they have been forbidden to speak with anyone else about the facts.


                                                20
                                                                                 Exhibit A
                                                                        Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 21 of 33




         94. And there is a third mechanism used by United Airlines to stifle

   employees who believe they have been discriminated or retaliated against,

   namely to refuse to disclose witness names, even when the company is accusing

   the employee of some alleged misconduct.

         95. On April 7, 2020, a manager in corporate security sent an email to

   plaintiff refusing to provide the names of pertinent witnesses. Molly Driscoll

   stated the policy, which doubly stifles the ability of employees to defend

   themselves or gather witnesses and information related to

   discrimination/retaliation or adverse treatment. Driscoll: "As I previously

   explained, the investigation is confidential and I will not provide the names or

   statements of any witness."

         96. Said silencing coupled with the inordinate length of alleged

   investigations and the company’s refusal to disclose witness names works to

   prevent exposure of patterns of discrimination/retaliation and adverse treatment

   at the company.

         97. The above-described policies, mechanisms and commands constitute

   violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.,

   and Colorado statutory law (C.R.S. § 24-34-301 et seq.).

         98. Moreover, the defendant persistently and directly warns employees of

   the confidentiality policy that silences employees and eliminates their ability to


                                               21
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 22 of 33




   gather witnesses and evidence.

         99. On or about April 2, 2020, Driscoll and HR Manager Jennifer Rooney

   warned plaintiff regarding the above-described policy of confidentiality in a

   telephone conference. Then in an email on the same day, the company wrote to

   plaintiff, "In closing, please be reminded of the importance of confidentiality that

   we discussed during this process."

         100. What was discussed, in so many words, was that plaintiff was

   forbidden to discuss the topic with anyone.

         101. The warning to plaintiff was the direct result of a blanket

   undifferentiated Order in all investigations, without limitation or specific

   exceptions. The company has never stated otherwise nor said any investigations

   can be talked about with others, even if the employee is gathering evidence of

   discrimination, retaliation or adverse treatment.

         102. Indeed, the history of issuing victims such warnings has been

   egregious. On or about December 10, 2019, plaintiff was given the same

   warning again, by Driscoll and Rooney.

         103. In August 2019, plaintiff was warned about the policy of silence by

   Ed Eget, HR Manager.

         104. Eget, the top HR manager in Denver, had previously issued the same

   warning to plaintiff on March 26, 2019, and had written to her on January 29,


                                                 22
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 23 of 33




   2019: “You and I also discussed United's policy on confidentiality regarding

   Company investigations."

         105. On or about October 15, 2019, plaintiff was warned again [in the

   presence of management by Driscoll, Rooney, Diaz (Ramp Manager) and Cindy

   Seffair (HR director)] to remain silent relating to the false verbal warning

   plaintiff had been given, as described supra. Thus, her hands were tied and she

   was essentially forbidden to defend against it.

         F. Harm to Plaintiff.

         106. Plaintiff’s ability to defend against the “Documented Verbal

   Warning” was thus destroyed by the corporation’s policy and warnings of

   silencing victims and witnesses. Said “Documented Verbal Warning” was a

   false attack on plaintiff’s employment record that had the impact of further

   destroying her chances of advancement.

         107. The above-described policies and warnings were designed by the

   defendant to frighten plaintiff against discussing her observations of

   discrimination/retaliation and adverse treatment with anyone.

         108. And the above-described policies and warnings worked, as plaintiff

   was halted in her ability to gather witnesses and evidence as to discrimination,

   retaliation and other adverse treatment of employees at the corporation, including

   against her.


                                               23
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 24 of 33




         109. She was frightened from contacting witnesses with regard to

   accusations by the corporation against her.

         110. On information and belief, fellow employees were frightened by the

   policies and warning and were hesitant to discuss such matters with plaintiff as

   she considered trying to gather witness and evidence. Thus, witnesses were

   silenced.

         111. Moreover, plaintiff was in constant fear of communicating with

   fellow employees in a manner that the corporation could construe as being

   violative of the above-described policy of silencing employees.

         112. She was fearful that she could be fired at any moment if she were

   perceived to have violated the policy of silencing described supra.

         113. The effect of the above has been to limit plaintiff’s ability to bring

   her claims of discrimination, retaliation and adverse treatment, and her ability to

   defend against the corporation’s accusations against her. Thus, were it not for

   the impact of the above policies and warnings, she would have prevailed in her

   claims and been able to defend against accusations against her by the

   corporation. Thus, she was denied the fair chance to be promoted and to earn

   additional compensation at the defendant. Thus she was denied income.

         114. The effect of the above upon plaintiff has also been to cause her

   emotional pain, suffering, mental anguish, and loss of enjoyment of life.


                                                 24
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 25 of 33




         G. Violations of national and Colorado policy.

         115. The following laws express or imply a policy of the United States and

   the State of Colorado which policy forbids the silencing of employees, former

   employees and witnesses as described in this Complaint: Title VII of the Civil

   Rights Act of 1964, 42 U.S.C. § 2000e.; the Railway Labor Act, 45 U.S.C. § 151 et

   seq. (as an unfair labor practice); and C.R.S. § 24-34-301 et seq.

         116. Likewise, the National Labor Relations Act (NLRA) expresses or

   implies a policy of the United States which policy forbids the silencing of witnesses

   as described in this Complaint: The NLRA was passed in 1935, and later amended

   by the Labor Management Relations Act (LMRA), also known as the Taft-Hartley

   Act, in 1947.

         117. The NLRA’s protections extend to employees who, although not

   affiliated with a union, engage in concerted, protected activity. Concerted, protected

   activity is activity engaged in by one or more employees with the intention of

   improving the terms and conditions of employment of all employees. Again, the

   NLRA expresses or implies the illegality of forbidding the silencing of employees,

   former employees and witnesses as described in this Complaint.

         118. The defendant violated the policies of the United States and State of

   Colorado by the aforesaid actions in silencing employees, including plaintiff, former

   employees, and witnesses and in those related mechanisms (delaying investigations


                                               25
                                                                                 Exhibit A
                                                                        Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 26 of 33




   and denying the names of witnesses) as described in this Complaint.

          119. The National Labor Relations Board (NLRB) announced in a

   comparable fact pattern that corporate confidentiality requirements relating to

   internal investigations violated the National Labor Relations Act. See, Banner

   Health System v. NLRB, No. 15-1245 (D.C. Cir. Mar. 24, 2017).

          120. Indeed, when a confidentiality provision is interpreted to prevent

   employees from discussing working conditions, the NLRB has held that the rule

   is unlawful. See, e.g., IRIS, U.S.A., Inc., 336 N.L.R.B. 1013, 2001 WL 1830731

   (2001).

          121. In Double Eagle Hotel Casino v. N.L.R.B, 414 F.3d 1249, 1259-60

   (10th Cir. 2005), the Tenth Circuit well-established that blanket prohibitions on

   employee discussions regarding working conditions were illegal. In the instant

   case, the United Airlines policy of silencing employees is not merely “blanket,”

   it is universal. Thus, it is illegal.

          122. The NLRB decisions cited in this Complaint are cited only to

   highlight the universal legal principle forbidding the silencing of employees

   under the circumstances set forth in this Complaint, and to show the illegality of

   the generalized blanket policy against such ordered employee secrecy under

   corporate threat in the United States.




                                              26
                                                                               Exhibit A
                                                                      Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 27 of 33




              123. The federal D.C. Circuit has adopted the same framework under the

   NLRA (which, again, is cited here only to show the illegality of the generalized

   blanket policy against such required employee secrecy in the State of Colorado

   and the United States). In Aroostook County Ophthalmology Ctr., 81 F.3d 209,

   212 (D.C. Cir. 1996).the court stated that "[t]here can be no quarrel with the

   claim that, under the NLRA, employees are generally free to discuss the terms

   and conditions of their employment." In Brockton Hospital v. NLRB, 294 F.3d

   100, 107 (D.C. Cir. 2002), the court struck down a confidentiality rule because it

   limited employees' ability to discuss "wages, hours, and working conditions

   . . . .”

              124. In Perez v. Los Angeles Community College District, PERB Decision

   No. 2404 (December 24, 2014), the Public Employment Relations Board (PERB)

   determined that an instruction to an employee “not to contact any members of the

   faculty, staff or students” while on administrative leave pending a fitness-for-

   duty evaluation violated the California Educational Employment Relations Act

   (“EERA”) because it interfered with the employee’s exercise of protected rights.

   In so holding, PERB noted that it is a fundamental principle that employees have

   the right to discuss their working conditions with each other. The actions

   infringed on that right by forbidding all contact with other employees to discuss

   concerns.


                                                27
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 28 of 33




          125. Again, the policy of silencing witnesses is well-established as illegal

   under state and federal law throughout the United States.

          126. Likewise, a policy forbidding the silencing of witnesses and employees

   is impliedly established by Colorado law -- C.R.S. § 24-34-402.5. Under said

   statute, employees cannot be terminated for their lawful communications and

   activities outside the workplace. Such communications are protected by Colorado

   law. C.R.S. § 24-34-402.5 well-establishes the pertinent policy forbidding such

   silencing of witnesses and employees.

          127. Again, the corporation did not express and has not expressed the specific

   basis or reasons for any such policy or order silencing employees, including

   plaintiff, and former employees in this case. It is a general blanket command, as

   universally applied within the company without explanation of any special need, and

   thus is illegal on its face.

          128. The above-stated paragraphs are incorporated into the following Claims for

   Relief, which demonstrate, among other things, willful and wanton conduct and/or reckless

   disregard of the rights of plaintiff.


                                      FIRST CLAIM FOR RELIEF


          129. The defendant breached Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

   2000e et seq. and C.R.S. § 24-34-301 et seq. by its adverse actions against plaintiff as

   follows: failure to promote, imposition of an adverse discipline (“Documented Verbal


                                                  28
                                                                                     Exhibit A
                                                                            Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 29 of 33




   Warning”), determination that plaintiff was and is a persona non grata stifling her

   career, failure to complete timely investigations, and refusal to provide names of

   witnesses so that plaintiff could contact and talk with them to find evidence

   supporting her claims of discrimination and retaliation and to defend against

   corporation actions against her.

          130. All those company managers who participated in these actions against plaintiff

   (and all actions against her and other employees and former employees described in this

   Complaint) did so as agents or employees of the defendant, and therefore their actions are

   those of the defendant.

          131. Plaintiff seeks to recover all available statutory relief as provided for by

   Title VII of the Civil Rights Act and C.R.S. § 24-34-301 et seq.

                                  SECOND CLAIM FOR RELIEF


          132. The defendant breached Title VII of the Civil Rights Act of 1964, 42

   U.S.C. § 2000e et seq. and C.R.S. § 24-34-301 et seq. by imposing and implementing

   a mechanism of discrimination and retaliation, namely by issuing undifferentiated

   and general blanket orders and policies that employees are forbidden to discuss

   investigations of discrimination, retaliation and adverse actions and/or the

   underlying facts, or adverse treatment, circumstances and/or investigations with

   anyone else both while workers were and are employed at the corporation, and after

   they no longer work at the corporation. Thus, victims, including plaintiff, were and


                                                 29
                                                                                   Exhibit A
                                                                          Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 30 of 33




   are denied their right to gather witnesses and evidence to support their claims of

   discrimination, retaliation and other adverse treatment, or to defend against company

   accusations.

         133. Plaintiff seeks a declaratory judgment to the above effect and a

   permanent injunction forbidding such illegal conduct in the State of Colorado and

   the United States, as well as all available statutory relief.

         134. For the requested permanent injunction, plaintiff can show that she has

   achieved or will achieve success on the merits of the case; she has suffered

   irreparable harm which will continue against herself and other victims in the State of

   Colorado and United States, and the threatened injury to her will result unless the

   injunction is issued; the threatened injury outweighs the harm that the injunction

   may cause to the defendant; and the injunction, if issued, will not adversely affect

   the public interest. See Langlois v. Board of County Com’rs of County of El Paso, 78

   P.3d 1154, 1158 (Colo.App. 2003).

                                   THIRD CLAIM FOR RELIEF

         135. By the aforesaid acts, and pursuant to the defendant’s illegal conduct under

   the Railway Labor Act, 45 U.S.C. § 151, plaintiff seeks a declaration and permanent

   injunctive relief striking the defendant’s blanket, undifferentiated and general order

   and policy that employees were and are forbidden to discuss matters under

   investigation or that had been investigated (including as relate to discrimination,


                                                 30
                                                                                  Exhibit A
                                                                         Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 31 of 33




   retaliation or adverse treatment), and/or the underlying facts, circumstances and/or

   investigations with others both while workers are employed there, and even after

   they no longer work at the defendant. Plaintiff seeks a declaratory judgment and

   permanent injunctive relief to that effect, as well as damages and remedies

   provided by the statute. She can meet the same standards for injunctive relief as

   are set supra. Injunctive relief is sought as to such wrongful conduct both in the

   State of Colorado and the United States.

                                 FOURTH CLAIM FOR RELIEF

         136. By the aforesaid acts, the defendant corporation violated the policies of the

   United States and State of Colorado by issuing undifferentiated and general orders and

   policies that employees are forbidden to discuss matters of discrimination,

   retaliation and adverse actions and/or the underlying facts, or adverse treatment,

   circumstances and/or investigations with anyone else both while workers are

   employed there, and after they no longer worked there. Thus, victims, including

   plaintiff, were and are denied their right to gather witnesses and evidence to

   support their claims of discrimination, retaliation and adverse treatment or defend

   against company accusations. Plaintiff seeks a declaratory judgment and

   permanent injunctive relief to that effect and as to said violation of the law, as well

   as all available relief, including award of attorneys’ fees and costs, for violation of

   public policies both in the State of Colorado and the United States. She meets the

                                                 31
                                                                                   Exhibit A
                                                                          Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 32 of 33




   same standards for injunctive relief as are set forth above.

                                 PRAYER AND JURY DEMAND


          WHEREFORE, plaintiff respectfully moves this court and prays for:


          (a) a declaratory judgment and injunctive relief both in the State of Colorado and
   the United States finding that the defendant has violated the above-described statutes and
   committed the above-described wrongs, including breaches of public policy, by the
   aforesaid acts against plaintiff and other victims in the State of Colorado and United States;
          (b) a declaratory judgment and injunctive relief finding that the policies,
   commands, orders and directives of the defendant described supra violated both statutory
   law as cited as well as constituted violation of policies of the United States and State of
   Colorado forbidding the silencing of employees and witnesses, as described in this
   Complaint;
          (c) promotions and professional advancement within the defendant corporation as
   have been denied to plaintiff, with all attendant benefits and other amenities that she would
   have received were these illegal actions not taken against her;
          (d) all compensation, back pay, equal pay, front pay and benefits that plaintiff was
   denied because of the defendant's acts, in a sum to be determined by the court and jury;
          (e) liquidated and compensatory damages, including for past, present and future
   pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, and loss of
   enjoyment of life, in a sum to be determined by the court and jury;
          (f) exemplary or punitive damages in a sum to be determined by the court and jury;
          (g) legal fees, disbursements, expert fees, and costs of this action;
          (h) all legal interest on sums awarded;
          (i) all issues so triable to be decided by a jury;
          (j) such other relief as the court may deem appropriate.


                                                    32
                                                                                      Exhibit A
                                                                             Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 1-1 Filed 03/08/21 USDC Colorado Page 33 of 33




                                          RESPECTFULLY SUBMITTED,

                                          s/John R. Olsen
                                          John R. Olsen, Reg. No. 9475
                                          357 S. McCaslin Blvd.
                                          Louisville, CO 80027
                                          (303) 828-5220
                                          Attorney for Plaintiff
   February 15, 2021

   Plaintiff’s Address:
   5785 S. Jericho Way
   Centennial, CO 80015




                                        33
                                                                      Exhibit A
                                                             Notice of Removal
